Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 1, the closest prior art Inanov et al. in view of Tomonari et al. (both of record) discloses an in-vehicle electronic device comprising all of the limitations recited therein EXCEPT “the second signal terminal and the common-mode choke coil being connected via the ground plane”. In Fig. 1 of Inanov et al., although choke 118 and the bottom signal terminal of receiver 110 (i.e. “second signal terminal”) are both connected to ground plane 107, the choke 118 and the bottom signal terminal of receiver 110 are not connected together via the ground plane 107. They are both merely connected to a ground plane, where on the contrary as shown in Fig. 1 of the instant application, terminal D2 and choke 12 are connected together through or “via” the ground 20. Thus, claim 1 is allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH B PATEL/Primary Examiner, Art Unit 2843